     Case 2:17-cv-01798-MCE-KJN Document 31 Filed 05/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELLIOUS TUCKER,                              No. 2:17-cv-1798 MCE KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    JAROM A. DASZKO, M.D.,
15                       Defendant.
16

17          Plaintiff is a former prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983. On March 11, 2020, plaintiff was directed to return the

19   forms necessary to serve the sole remaining defendant Jerom A. Daszko, and to include the

20   current address for Dr. Daszko.

21          On May 11, 2020, plaintiff provided a copy of the USM form (not the triplicate USM-285

22   form required by the U.S. Marshal), and the address provided for defendant Daszko is the same as

23   the address at which service of process was returned unexecuted on March 2, 2020 (ECF No. 27).

24   As noted in the court’s March 11, 2020 order, plaintiff must provide new information to serve

25   defendant Daszko. Plaintiff shall promptly seek such information through discovery, the

26   California Public Records Act, Calif. Gov’t. Code §§ 6250, et seq., or other means available to

27   plaintiff. If access to the required information is denied or unreasonably delayed, plaintiff may

28   seek judicial intervention. Plaintiff must provide the new information on the carbonized USM-
                                                       1
     Case 2:17-cv-01798-MCE-KJN Document 31 Filed 05/15/20 Page 2 of 3

 1   285 form provided by the court. Failure to provide the properly completed USM-285 form will

 2   result in a recommendation that this action be dismissed.

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

 5   an instruction sheet and a copy of the second amended complaint (ECF No. 13);

 6             2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 7   attached Notice of Submission of Documents to the court, with the following documents:

 8                    a. One completed USM-285 form for defendant Dr. Daszko;

 9                    b. Two copies of the endorsed second amended complaint (ECF No. 13); and

10                    c. One completed summons form (if not previously provided) or show good cause

11   why he cannot provide such information.

12   Dated: May 15, 2020

13

14

15

16   /tuck1798.8e2

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
     Case 2:17-cv-01798-MCE-KJN Document 31 Filed 05/15/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCELLIOUS TUCKER,                            No. 2:17-cv-1798 MCE KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   JAROM A. DASZKO, M.D.,
15                     Defendant.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 forms

21         ____          copies of the ___________________

22                                      Second Amended Complaint

23   DATED:

24

25

26                                                      ________________________________
                                                        Plaintiff
27

28
                                                    3
